2022 IL App (3d) 190631

                                  Opinion filed June 8, 2022
      ____________________________________________________________________________

                                                    IN THE

                                    APPELLATE COURT OF ILLINOIS

                                              THIRD DISTRICT

                                                     2022

      In re MARRIAGE OF                      )     Appeal from the Circuit Court
                                             )     of the 14th Judicial Circuit,
      JANELLE TRAPKUS                        )     Rock Island County, Illinois.
                                             )
            Petitioner-Appellee,             )
                                             )     Appeal Nos. 3-19-0631 and 3-20-0005
            and                              )     Circuit No. 11-D-376
                                             )
      CHRISTOPHER TRAPKUS,                   )
                                             )     The Honorable
            Respondent-Appellant.            )     Kathleen Mesich,
                                             )     Judge, presiding.
      ___________________________________________________________________________

            JUSTICE McDADE delivered the judgment of the court, with opinion.
            Justices Daugherity and Schmidt concurred in the judgment and opinion.
      ____________________________________________________________________________


                                                 OPINION

¶1          The petitioner, Janelle Trapkus, and the respondent, Christopher Trapkus (Chris), married

     in 2000 and divorced in 2013. In 2018, the parties filed cross-petitions for modification of the

     dissolution judgment and other postjudgment orders. After a trial in 2019, the circuit court issued

     a decision denying Chris’s petition to modify parenting time, granting Janelle’s petition to vacate

     two rules regarding the scheduling of health care appointments and requiring the parties to
     maintain a 10-foot distance from each other, and granting Janelle’s request to vacate a rule

     prohibiting her from entering onto Chris’s property. We affirm in part and reverse in part.

¶2                                           I. BACKGROUND

¶3          The circuit court’s 2013 dissolution order allocated the physical care and custody of the

     parties’ two children, P.T. (born March 13, 2004) and K.T. (born August 12, 2006), to Janelle

     and granted Chris certain visitation rights. A detailed holiday schedule was also enacted “ending

     at 8:00 a.m. the following day, or with transportation to school the following day, as the case

     may be, excepting Christmas.” Notably, in ruling that Janelle would have physical care and

     custody of the parties’ two children, the court found that joint legal custody was inappropriate

     due to the animosity existing between Janelle and Chris but that “as time goes by communication

     between the parties may improve, as the parties’ animosity dissipates, such that the Court would

     entertain a future request for joint custody.”

¶4          In July 2014, the circuit court entered an order that, inter alia, required Janelle to

     “endeavor to schedule all health care appointments for the parties’ children for a time when both

     parents may appear and participate.” To facilitate this requirement, Janelle was ordered to

     provide Chris with three available dates for medical appointments (hereinafter the Three-

     Appointment Rule).

¶5          On December 5, 2014, Janelle filed a petition to modify visitation and requested a ban on

     Chris’s girlfriend, Kathleen, from attending any of the children’s activities. Following an April

     2015 evidentiary hearing, the circuit court denied the petition after finding no cause for the

     restriction. However, based on an agreement by the parties, the court entered the “10-foot Rule,”

     which required the parties to remain at a distance of at least 10 feet from each other at all




                                                       2
     extracurricular and other activities. The rule also applied to Janelle and Kathleen, who submitted

     to the court’s jurisdiction for the limited purpose of instituting that rule.

¶6           In November 2016, after an evidentiary hearing on several pending motions, Janelle was

     found in indirect civil contempt of court for violating the 10-foot Rule on at least two occasions.

     The court also enjoined Janelle from entering onto Chris’s property for any reason. The court

     further modified parenting time and ordered both parties to deliver the children to their

     extracurricular activities with their equipment 10 minutes before the activity’s start time.

¶7           In January 2018, Chris filed a petition for modification, clarification, enforcement, and

     adjudication of contempt and other relief. Chris sought, inter alia, equal parenting time with the

     children, alleging that a substantial change of circumstances had occurred since the entry of the

     allocation judgment in 2013 in that (1) five years had passed and (2) the children had

     intermittently asked for more time with him. Chris also requested an order finding Janelle in

     contempt for failing to comply with the Three-Appointment Rule. Additionally, Chris alleged

     that the parties could not agree on the exact number of days in the summer vacation schedule. He

     requested an order clarifying the exact number of days in the summer vacation schedule to

     ensure that each party was receiving half of those days. He also sought compensatory parenting

     time for the periods during which he was sent out of the country to work during the year because

     Janelle would generally refuse to accommodate such requests by Chris.

¶8           In June 2018, Janelle filed her own petition for modification, enforcement, adjudication

     of contempt, and other relief. The petition sought, inter alia, a change in the holiday parenting

     schedule; the elimination of the Three-Appointment Rule, the 10-foot Rule, and the prohibition

     on her from entering onto Chris’s property; and an order adjudicating Chris in contempt for

     failing to follow specific orders including the 10-foot Rule. Shortly thereafter, Janelle filed her


                                                        3
       proposed parenting plan in conjunction with the parties’ cross-petitions in which she suggested

       the parties alternate all significant holidays in an odd/even year allocation from 8 a.m. to 8 a.m.

       the following day for each holiday.

¶9            The circuit court heard evidence over three days on the parties’ cross-petitions. Janelle

       testified, inter alia, that P.T was a freshman in high school and K.T. was in the seventh grade.

       Both children excelled in school and were involved in extracurricular activities. During the

       school year, Chris had alternate weekends, every other Monday, and overnights on Wednesdays.

       To accommodate her work schedule as a physical therapist, Janelle sometimes asked Chris to

       pick up the children on Fridays, to which he usually agreed. During the summer, Chris’s

       parenting time included alternating weekends as well as Tuesday and Wednesday nights.

¶ 10          Janelle sought the elimination of the 10-foot Rule because it was difficult to adhere to in

       certain situations and because she believed it made the children uncomfortable. She also sought

       the elimination of the Three-Appointment Rule because it was overly burdensome to her as well

       as medical professionals. Janelle suggested that she alone should schedule the children’s medical

       appointments. Further, she sought the elimination of the order prohibiting her from entering onto

       Chris’s property, as doing so would normalize pickups and drop-offs by allowing her to pull into

       Chris’s driveway. In that regard, Janelle noted that Chris had purchased a new house, which was

       set back farther than his previous house, and that when she parked on the street, she was in the

       way of Chris’s neighbors. Chris wanted each of these rules to continue because he believed they

       helped alleviate confrontations between the parties.

¶ 11          Chris testified, inter alia, that he wanted more parenting time because the children were

       older, had matured, and were approaching a point at which he had a lot of experience to share

       with them, both from work and athletics. He wanted the relatively equal parenting time schedule


                                                        4
       from the summer to apply to the entire year. Chris also stated that Janelle would rarely agree

       with his requests for additional parenting time. He wanted the 10-foot Rule, Three-Appointment

       Rule, and prohibition on Janelle entering onto his property to continue. He claimed that those

       rules have brought stability to the children’s activities and have prevented conflict and

       embarrassing situations.

¶ 12           Both P.T. and K.T. testified in camera. When asked by the court if they would change

       anything about the parenting schedule, both children expressed the desire to see their parents

       equally during the week. P.T. was aware of the 10-foot Rule but said it did not impact P.T.’s

       parent-child relationships. K.T. felt personally responsible for the imposition of the 10-foot Rule

       because it was put into place after an altercation occurred between Janelle and Kathleen at one of

       K.T.’s extracurricular events.

¶ 13           On January 23, 2019, the circuit court issued its written decision. The court found that no

       substantial change in circumstances had occurred. However, the court noted that the statutory

       scheme allowed for modifications in certain situations when a change in circumstances had not

       occurred, although the court neither listed nor commented on whether any of those situations

       existed in this case.

¶ 14           In reviewing each of the statutory factors relevant in determining the best interest of

       children, the court found that the children were close to both parents, were well adjusted to their

       schools and church, and were healthy. The court also found that both parents were willing and

       able to place the children’s needs above their own. The court did not comment on the in camera

       interview with the children to preserve their privacy, although it stated it accounted for their

       wishes in reaching its decision. The circuit court then denied Chris’s motion for modification of

       parenting time. However, the court granted Janelle’s motion for modification regarding holidays.


                                                         5
       Specifically, the court found “compelling” Janelle’s argument that Christmas Eve and Christmas

       should be grouped together, as should New Year’s Eve and New Year’s Day. In addition, the

       court eliminated overnights on holidays, except for Halloween, and eliminated visitation

       completely on Veteran’s Day, Columbus Day, and the Saturday and Sunday following

       Thanksgiving.

¶ 15          In addition, the circuit court held that the Three-Appointment Rule was no longer

       necessary and granted Janelle sole responsibility for scheduling all medical appointments. The

       court also eliminated the 10-foot Rule as to Chris but did not modify it as to Kathleen because

       she had not been given proper notice. Finally, the court eliminated the rule enjoining Janelle

       from entering onto Chris’s property, thereby allowing Janelle to pick up and drop off the children

       in Chris’s driveway.

¶ 16          On February 25, 2019, Janelle filed a motion to lift the stay-away order as to Kathleen.

       Chris filed a response on April 22, 2019. Janelle’s motion remains pending and undetermined.

¶ 17          On September 23, 2019, the circuit court entered its final judgment and order, which

       incorporated the court’s January 23, 2019, decision. Chris appealed. On January 3, 2020, the

       circuit court issued a finding pursuant to Illinois Supreme Court Rule 304(a) (eff. Mar. 8, 2016)

       regarding its September 23, 2019, final judgment and order.

¶ 18                                            II. ANALYSIS

¶ 19          On appeal, Chris argues that the circuit court erred when it (1) denied his petition for

       modification of parenting time, (2) modified the parties’ allocation judgment by altering the

       holiday parenting schedule and vacating the Three-Appointment Rule and 10-foot Rule, and

       (3) vacated the order enjoining Janelle from entering onto Chris’s property.

¶ 20                                  A. Modification of Parenting Time


                                                        6
¶ 21          Chris’s first argument on appeal is that the circuit court erred when it denied his petition

       to modify the parenting-time allocation. Specifically, he argues that the court erroneously applied

       section 610.5(c) of the Illinois Marriage and Dissolution of Marriage Act (Act) (750 ILCS

       5/610.5(c) (West 2016)) to the issue. Chris contends that the appropriate section to apply was

       section 610.5(a) (id. § 610.5(a)).

¶ 22          When determining whether a circuit court applied the incorrect legal standard, we must

       first ascertain the correct legal standard, which is a question of law subject to de novo review.

       In re Marriage of Izzo, 2019 IL App (2d) 180623, ¶ 26. Additionally, Chris’s argument requires

       us to construe the Act, which we perform de novo. See In re N.C., 2014 IL 116532, ¶ 50. “The

       fundamental goal of statutory construction is to ascertain and give effect to the legislature’s

       intent, best indicated by giving the statutory language its plain and ordinary meaning.” Id.

¶ 23          At all times relevant to this case, section 610.5 of the Act provided, in relevant part:

                              “(a) Unless by stipulation of the parties or except as

                      provided in Section 603.10 of this Act, no motion to modify an

                      order allocating parental decision-making responsibilities, not

                      including parenting time, may be made earlier than 2 years after its

                      date, unless the court permits it to be made on the basis of

                      affidavits that there is reason to believe the child’s present

                      environment may endanger seriously his or her mental, moral, or

                      physical health or significantly impair the child’s emotional

                      development. Parenting time may be modified at any time, without

                      a showing of serious endangerment, upon a showing of changed




                                                         7
                      circumstances that necessitates modification to serve the best

                      interests of the child.

                              (b) (Blank).

                              (c) Except in a case concerning the modification of any

                      restriction of parental responsibilities under Section 603.10, the

                      court shall modify a parenting plan or allocation judgment when

                      necessary to serve the child’s best interests if the court finds, by a

                      preponderance of the evidence, that on the basis of facts that have

                      arisen since the entry of the existing parenting plan or allocation

                      judgment or were not anticipated therein, a substantial change has

                      occurred in the circumstances of the child or of either parent and

                      that a modification is necessary to serve the child’s best interests.”

                      750 ILCS 5/610.5(a) to (c) (West 2016).

¶ 24          While it may appear that section 610.5(a) contains a legal standard applicable to motions

       seeking the modification of a parenting-time allocation, a review of the evolution of the

       modification statutes shows otherwise. Prior to January 1, 2016, modification of a custody

       judgment was controlled by section 610 of the Act (750 ILCS 5/610 (West 2014)). In relevant

       part, section 610 provided that

                              “(a) Unless by stipulation of the parties ***, no motion to

                      modify a custody judgment may be made earlier than 2 years after

                      its date, unless the court permits it to be made on the basis of

                      affidavits that there is reason to believe the child’s present




                                                         8
               environment may endanger seriously his physical, mental, moral or

               emotional health.

                       ***

                       (b) The court shall not modify a prior custody judgment

               unless it finds by clear and convincing evidence, upon the basis of

               facts that have arisen since the prior judgment or that were

               unknown to the court at the time of entry of the prior judgment,

               that a change has occurred in the circumstances of the child or his

               custodian, or in the case of a joint custody arrangement that a

               change has occurred in the circumstances of the child or either or

               both parties having custody, and that the modification is necessary

               to serve the best interest of the child. The existence of facts

               requiring notice to be given under Section 609.5 of this Act shall

               be considered a change in circumstance. In the case of joint

               custody, if the parties agree to a termination of a joint custody

               arrangement, the court shall so terminate the joint custody and

               make any modification which is in the child’s best interest. The

               court shall state in its decision specific findings of fact in support

               of its modification or termination of joint custody if either parent

               opposes the modification or termination.” Id. § 610(a), (b).

Section 610(a) served as a gateway to an evidentiary hearing on a modification request if less

than two years had passed since the entry of the custody judgment. See Department of Public Aid

ex rel. Davis v. Brewer, 183 Ill. 2d 540, 554-56 (1998) (holding, inter alia, that “[s]ubsection (a)


                                                  9
       thereby serves an important gatekeeping function, as only those cases which satisfy the initial

       procedural prerequisite contained in subsection (a) proceed to an evidentiary hearing conducted

       pursuant to the provisions of subsection (b)”). The Brewer court clarified that modification was

       not guaranteed even if the initial procedural requirement in section 610(a) was met; the standard

       applicable to the modification decision itself was located in section 610(b). Id.

¶ 25          When the General Assembly amended Illinois law in 2016 to replace “child custody”

       with “allocation of parental responsibilities,” it repealed section 610 of the Act and added a new

       modification statute—section 610.5 (750 ILCS 5/610.5 (West 2016)). Initially, section 610.5

       provided, in relevant part, that

                              “(a) Unless by stipulation of the parties or except as

                      provided in subsection (b) of this Section or Section 603.10 of this

                      Act, no motion to modify an order allocating parental

                      responsibilities may be made earlier than 2 years after its date,

                      unless the court permits it to be made on the basis of affidavits that

                      there is reason to believe the child’s present environment may

                      endanger seriously his or her mental, moral, or physical health or

                      significantly impair the child’s emotional development.

                              (b) A motion to modify an order allocating parental

                      responsibilities may be made at any time by a party who has been

                      informed of the existence of facts requiring notice to be given

                      under Section 609.5 of this Act.

                              (c) Except in a case concerning the modification of any

                      restriction of parental responsibilities under Section 603.10, the


                                                         10
                      court shall modify a parenting plan or allocation judgment when

                      necessary to serve the child’s best interests if the court finds, by a

                      preponderance of the evidence, that on the basis of facts that have

                      arisen since the entry of the existing parenting plan or allocation

                      judgment or were not anticipated therein, a substantial change has

                      occurred in the circumstances of the child or of either parent and

                      that a modification is necessary to serve the child’s best interests.”

                      750 ILCS 5/610.5(a) to (c) (West Supp. 2015).

       Clearly, the General Assembly sought to retain the old statute’s gateway function from

       subsection (a) and the general standard applicable to modification decisions from subsection (b),

       even though the latter was moved to subsection (c) in the new statute. In addition, it is

       noteworthy that subsection (c) referred in part to modifications of “parenting plan[s]” (id.

       § 610.5(c)), which the Act defined—and continues to define—as including written agreements

       allocating parenting time (id. § 600(f)).

¶ 26          The new modification statute was amended again shortly thereafter. As of January 1,

       2017, section 610.5 provides, in relevant part, that

                              “(a) Unless by stipulation of the parties or except as

                      provided in Section 603.10 of this Act, no motion to modify an

                      order allocating parental decision-making responsibilities, not

                      including parenting time, may be made earlier than 2 years after its

                      date, unless the court permits it to be made on the basis of

                      affidavits that there is reason to believe the child’s present

                      environment may endanger seriously his or her mental, moral, or


                                                        11
                      physical health or significantly impair the child’s emotional

                      development. Parenting time may be modified at any time, without

                      a showing of serious endangerment, upon a showing of changed

                      circumstances that necessitates modification to serve the best

                      interests of the child.

                              (b) (Blank).

                              (c) Except in a case concerning the modification of any

                      restriction of parental responsibilities under Section 603.10, the

                      court shall modify a parenting plan or allocation judgment when

                      necessary to serve the child’s best interests if the court finds, by a

                      preponderance of the evidence, that on the basis of facts that have

                      arisen since the entry of the existing parenting plan or allocation

                      judgment or were not anticipated therein, a substantial change has

                      occurred in the circumstances of the child or of either parent and

                      that a modification is necessary to serve the child’s best interests.”

                      750 ILCS 5/610.5(a) to (c) (West 2016).

¶ 27          The changes made by the General Assembly to subsection (a) evince an intent for that

       subsection to remain as a gateway to an evidentiary hearing, in line with the construction

       announced in our supreme court’s decision in Brewer. Notably, “after [the supreme court] has

       construed a statute, that construction becomes, in effect, a part of the statute and any change in

       interpretation can be effected by the General Assembly if it desires so to do.” (Internal quotation

       marks omitted.) Village of Vernon Hills v. Heelan, 2015 IL 118170, ¶ 19. Subsection (a) as

       amended retained the initial procedural requirement of serious endangerment for all modification


                                                        12
       requests made within two years of an allocation but altered the procedural requirement for

       parenting-time modification requests. 750 ILCS 5/610.5(a) (West 2016). For those requests, and

       only those requests, no matter whether the request was made within two years of the allocation

       sought to be modified, the General Assembly decreased the initial procedural requirement from a

       showing of serious endangerment to a showing of “changed circumstances.” Id. There is nothing

       in the amended version of section 610.5 to indicate that the General Assembly sought to alter the

       Brewer interpretation of subsection (a) as a gateway to an evidentiary hearing. See Heelan, 2015

       IL 118170, ¶ 19 (holding that, “[w]hen a court construes a statute and the legislature does not

       amend it to supersede that judicial gloss, we presume that the legislature has acquiesced in the

       court’s exposition of legislative intent”).

¶ 28          Furthermore, Brewer interpreted subsection (c)’s predecessor as containing the legal

       standard for evidentiary hearings on modification requests (Brewer, 183 Ill. 2d at 554-56), and

       when the General Assembly amended section 610.5, it did not amend subsection (c) (750 ILCS

       5/610.5(c) (West 2016)). Our supreme court has long held that

                              “[w]hen the General Assembly amends a statute and no

                      change is made in parts of it, the repeated portions, either literally

                      or substantially, are regarded as a continuation of the existing law

                      and not as the enactment of a new law upon the subject.

                      [Citations.] It should also be borne in mind that amendments are to

                      be construed together with the original act to which they relate as

                      constituting one law, and also together with other statutes on the

                      same subject, as part of a coherent system of legislation; and this

                      rule is applicable where a later independent statute amends a


                                                        13
                      former statute by implication. The provisions of the amendatory

                      and amended acts are to be harmonized, if possible, so as to give

                      effect to each, and leave no clause of either inoperative.” Klemme

                      v. Drainage District No. 5 of the Township of Crete, 380 Ill. 221,

                      224 (1942).

       As previously mentioned, the modification of a “parenting plan” referenced in subsection (c)

       continued to include written agreements that allocated parenting time. 750 ILCS 5/600(f),

       610.5(c) (West 2016). If the General Assembly had intended to create a new legal standard in

       subsection (a) for deciding parenting-time modification requests, it would have had to amend

       subsection (c). See Klemme, 380 Ill. at 224.

¶ 29          In this case, Chris sought the modification of a parenting-time allocation. The circuit

       court permitted Chris to bring that petition, which later proceeded to an evidentiary hearing. The

       applicable legal standard at the evidentiary hearing was the standard appearing in section

       610.5(c). Cf. Brewer, 183 Ill. 2d at 554-56 (holding that section 610.5(c)’s predecessor, section

       610(b), contained the applicable legal standard for determining whether a modification request

       should be granted). For the foregoing reasons, we reject Chris’s argument that section 610.5(a)

       contained the legal standard applicable to his request for modification of the parenting-time

       allocation.

¶ 30          Next, Chris asserts that, even if the circuit court applied the correct legal standard, its

       denial of his modification petition constituted an abuse of discretion because a substantial change

       in circumstances had occurred in that the children were older and had expressed the desire to

       spend more time with him.




                                                        14
¶ 31          We first note that Chris’s claim is incorrect that the appropriate standard of review is

       abuse of discretion. The circuit court found that no substantial change in circumstances had

       occurred. The question of whether a substantial change in circumstances has occurred is a factual

       question that we review under the manifest-weight-of-the-evidence standard. See In re Marriage

       of Wengielnik, 2020 IL App (3d) 180533, ¶ 12 (holding that “[w]hen the trial court finds that no

       substantial change in circumstances has occurred, we review whether the manifest weight of the

       evidence supports the finding” (citing In re Marriage of Barnard, 283 Ill. App. 3d 366, 370

       (1996))).

¶ 32          Next, we note that Chris has cited no law to support his claim that a substantial change in

       circumstances occurs when children age and express a desire to spend more time with the

       noncustodial parent. He does attempt to analogize this case to In re Marriage of Kessler, 110 Ill.

       App. 3d 61 (1982), claiming that, “[e]ven in the context of child support modification, this Court

       has held that a change in circumstances occurs merely because the children are older.” First,

       Chris’s pinpoint citation is page 65 of Kessler; that page is from the background section of the

       decision and not from the court’s legal analysis. Second, even if Chris’s pinpoint citation was

       merely a scrivener’s error, it is clear that Kessler does not blanketly hold that “a change in

       circumstances occurs merely because the children are older.” When the Kessler court affirmed

       the circuit court’s decision to increase the respondent’s child support obligation, the court’s

       change-in-circumstances analysis included far more than just the aging of the children:

                              “In the present case, the court predicated its determination

                      upon evidence that respondent is a practicing attorney and a

                      partner in a law firm; that he earned income which has

                      substantially increased since the entry of the original judgment in


                                                        15
                      1977; that the cost of living had increased greatly; that the minor

                      children are now of school age and are no longer preschoolers; that

                      although the evidence showed that petitioner’s expense list was

                      ‘somewhat inflated,’ the children’s needs and activities had in fact

                      greatly increased since the time of judgment.” Id. at 73.

       Moreover, the aging of children is a far more relevant consideration in the child-support

       modification context than in the parenting-time modification context because expenses increase

       for children as they age. Even if Chris were correct that “a change in circumstances occurs

       merely because the children are older” in the child-support modification context, the parenting-

       time modification context is not sufficiently analogous for that conclusion to be appropriately

       drawn in this case.

¶ 33          This is not to say that the aging of children or their expressed wishes could never

       constitute a substantial change in circumstances. When a court determines whether a substantial

       change in circumstances has occurred, Illinois law requires the court to consider the totality of

       the circumstances. In re Marriage of Davis, 341 Ill. App. 3d 356, 359 (2003); see also Kessler,

       110 Ill. App. 3d at 73. We will not blanketly hold that a substantial change in circumstances

       either does or does not occur when a certain number of years have passed since the entry of the

       parenting-time allocation or when the children have expressed a desire for more equal parenting

       time. See, e.g., In re Marriage of Andersen, 236 Ill. App. 3d 679, 684 (1992) (noting that “a

       custodial arrangement that may be in the best interest of a seven-year-old child may not be in the

       best interest of a 14-year-old boy”). Rather, we hold that if such circumstances are relevant to the

       determination of whether a substantial change in circumstances has occurred, those

       circumstances must be considered in their context. See, e.g., Davis, 341 Ill. App. 3d at 360


                                                       16
       (noting that, “[i]n some cases, the differences between the needs of a small child and the needs of

       that same child as an adolescent can be sufficient to constitute a change in circumstances”).

¶ 34           The fatal flaw in Chris’s argument is that he points to no evidence to show that in this

       particular case, the aging of the children and their expressed wishes for more equal parenting

       time constituted a substantial change in circumstances. In this regard, we note that section

       610.5(c) of the modification statute requires a substantial change in circumstances to be based on

       facts that “were not anticipated” in the entry of the existing parenting plan. 750 ILCS 5/610.5(c)

       (West 2016). Here, K.T. was six years old and P.T. nine years old when the dissolution order

       was entered. They were 11 and 13, respectively, when Chris filed his parenting-time

       modification request. Without more, there is nothing to suggest that the aging of the children in

       this case was anything other than a fact anticipated in the entry of the initial allocation in 2013.

¶ 35           Further, the well-documented animosity between the parties was the reason why the

       circuit court refused to institute equal parenting time in the initial allocation in 2013. As this

       court has recently noted, “courts have traditionally viewed 50/50 joint parenting time with

       caution. [Citation.] In cases where the evidence clearly showed that parents had too much

       animosity to be able to cooperate, 50/50 arrangements have been set aside. [Citations.]” In re

       Marriage of Virgin, 2021 IL App (3d) 190650, ¶ 47. Even though both children in this case

       expressed a desire for more time with Chris, he has not even attempted to demonstrate, for

       example, that the animosity between him and Janelle had decreased to the extent that a 50/50

       parenting time schedule was appropriate. Without more than the children’s desire for a more

       equal visitation schedule, there is no basis for this court to overturn the circuit court’s ruling.




                                                         17
¶ 36          Under the circumstances of this case, we hold that the circuit court’s finding that no

       substantial change in circumstances had occurred was supported by the manifest weight of the

       evidence.

¶ 37                                 B. Modification of the Holiday Schedule

¶ 38          Chris’s second argument on appeal is that the circuit court erred when it modified the

       parties’ parenting time on holidays. He alleges that the modification was neither in the children’s

       best interests nor “minor.”

¶ 39          Initially, we note that the circuit court ordered this modification under section 610.5(e),

       which provides that the circuit court can modify a parenting plan in the absence of changed

       circumstances if the modification (1) is in the child’s best interests and (2) one of four

       enumerated circumstances is present. 750 ILCS 5/610.5(e) (West 2016). In its order, the circuit

       court did not discuss or even mention any of the four circumstances enumerated in section

       610.5(e). While we find it troubling that the circuit court did not state under which circumstance

       this case fell, we also note the following:

                              “[T]he reasons given for a judgment or order are not

                      material if the judgment or order itself is correct. It is the judgment

                      that is on appeal to a court of review and not what else may have

                      been said by the lower court. The reviewing court need not accept

                      the reasons given by the circuit court for its judgment. Rather, a

                      reviewing court can uphold the decision of the circuit court on any

                      grounds which are called for by the record regardless of whether

                      the circuit court relied on the grounds and regardless of whether




                                                        18
                      the circuit court’s reasoning was correct.” Ultsch v. Illinois

                      Municipal Retirement Fund, 226 Ill. 2d 169, 192 (2007).

       In this case, only one of the four circumstances from section 610.5(e) could be present in this

       case—subsection (e)(2), which requires that “the modification constitutes a minor modification

       in the parenting plan or allocation judgment.” 750 ILCS 5/610.5(e)(2) (West 2016). Accordingly,

       we will analyze this issue under section 610.5(e)(2).

¶ 40          When determining whether a modification to parenting time under section 610.5(e) is in

       the children’s best interests, courts must consider all relevant factors, including:

                              “(1) the wishes of each parent seeking parenting time;

                              (2) the wishes of the child, taking into account the child’s

                      maturity and ability to express reasoned and independent

                      preferences as to parenting time;

                              (3) the amount of time each parent spent performing

                      caretaking functions with respect to the child in the 24 months

                      preceding the filing of any petition for allocation of parental

                      responsibilities or, if the child is under 2 years of age, since the

                      child’s birth;

                              (4) any prior agreement or course of conduct between the

                      parents relating to caretaking functions with respect to the child;

                              (5) the interaction and interrelationship of the child with his

                      or her parents and siblings and with any other person who may

                      significantly affect the child’s best interests;




                                                         19
       (6) the child’s adjustment to his or her home, school, and

community;

       (7) the mental and physical health of all individuals

involved;

       (8) the child’s needs;

       (9) the distance between the parents’ residences, the cost

and difficulty of transporting the child, each parent’s and the

child’s daily schedules, and the ability of the parents to cooperate

in the arrangement;

       (10) whether a restriction on parenting time is appropriate;

       (11) the physical violence or threat of physical violence by

the child’s parent directed against the child or other member of the

child’s household;

       (12) the willingness and ability of each parent to place the

needs of the child ahead of his or her own needs;

       (13) the willingness and ability of each parent to facilitate

and encourage a close and continuing relationship between the

other parent and the child;

       (14) the occurrence of abuse against the child or other

member of the child’s household;

       (15) whether one of the parents is a convicted sex offender

or lives with a convicted sex offender and, if so, the exact nature of

the offense and what if any treatment the offender has successfully

                                 20
                      participated in; the parties are entitled to a hearing on the issues

                      raised in this paragraph (15);

                              (16) the terms of a parent’s military family-care plan that a

                      parent must complete before deployment if a parent is a member of

                      the United States Armed Forces who is being deployed; and

                              (17) any other relevant factor that the court expressly finds

                      to be relevant.” Id. § 602.7(b).

¶ 41          Under section 610.5(e)(2), if no substantial change in circumstances has occurred but the

       proposed modification has been found to be in a child’s best interests, the circuit court can order

       the modification if it constitutes a “minor” modification. Id. § 610.5(e)(2). What constitutes a

       “minor” modification is not defined in the statutory scheme. See id. §§ 600 to 610.5. “We are

       *** directed by case law in the State of Illinois to apply to words appearing in legislative

       enactments their common dictionary meaning or commonly accepted use unless otherwise

       defined by the legislature, the specific meaning being determined by the object sought to be

       accomplished by the statute in which they are used.” Bowes v. City of Chicago, 3 Ill. 2d 175, 201

       (1954). The dictionary definition of “minor” is “inferior in importance, size, or degree:

       comparatively unimportant.” Webster’s Ninth New Collegiate Dictionary 757 (1990).

¶ 42          We review a circuit court’s modification decision under the manifest-weight-of-the-

       evidence standard. In re Marriage of Bates, 212 Ill. 2d 489, 515 (2004). A decision is against the

       manifest weight of the evidence “only if the opposite conclusion is clearly apparent or the

       decision is unreasonable, arbitrary, or not based on the evidence.” In re Keyon R., 2017 IL App

       (2d) 160657, ¶ 16.




                                                         21
¶ 43           Our review of the record reveals no basis to support the circuit court’s modification of the

       parties’ holiday parenting-time schedule. Holidays are always addressed separately from normal

       visitation in parenting plans because those days are important. While it may be possible to

       modify holiday parenting time in a “minor” fashion, such circumstances are not present in this

       case. Here, the court eliminated visitation on Veteran’s Day, Columbus Day, and the Saturday

       and Sunday following Thanksgiving, which had the effect of reducing Chris’s parenting time

       because Janelle is the parent who had the children by default on those days. There is nothing in

       the record to support a finding that it was in the children’s best interests to reduce Chris’s

       parenting time. Moreover, while we acknowledge that split visitation on Christmas Eve and

       Christmas Day, as well as on New Year’s Eve and New Year’s Day, could potentially create

       logistical difficulties for the parties, we are also mindful that it is a significant change for the

       children to go from seeing both parents every Christmas and New Year’s holiday to seeing only

       one parent on those holidays. Under these circumstances, we hold that the modifications made by

       the circuit court to the parties’ holiday parenting-time schedule were not minor and that the

       court’s judgment in that regard was against the manifest weight of the evidence.

¶ 44                        C. Modification of Certain Rules Pertaining to the Parties

¶ 45           Chris next argues that the circuit court erred by granting Janelle’s request for the

       elimination of the Three-Appointment Rule, the 10-foot Rule, and the prohibition on Janelle

       entering onto Chris’s property. He asserts that these modifications were neither in the best

       interests of the children nor “minor.”

¶ 46           We note that the parties are incorrect regarding the law applicable to these rules. Each of

       these rules is properly considered to be a restriction on parental responsibilities, which is

       governed by section 603.10 of the Act. See 750 ILCS 5/603.10 (West 2016). In relevant part,


                                                          22
       section 603.10(a)(1) permits a circuit court to impose “a reduction, elimination, or other

       adjustment of the parent’s decision-making responsibilities.” Id. § 603.10(a)(1). The Three-

       Appointment Rule is properly considered a section 603.10(a)(1) restriction on Janelle’s decision-

       making responsibilities related to the children’s health care. Id. Additionally, section

       603.10(a)(4) permits a circuit court to impose a restriction “restraining a parent’s *** proximity

       to the other parent.” Id. § 603.10(a)(4). The 10-foot Rule and the prohibition on Janelle entering

       onto Chris’s property are both properly considered section 603.10(a)(4) restrictions. Id.

¶ 47          The significance of these classifications is that modifications of such restrictions are

       governed by section 603.10(b), not section 610.5. Section 603.10(b) provides:

                              “(b) The court may modify an order restricting parental

                      responsibilities if, after a hearing, the court finds by a

                      preponderance of the evidence that a modification is in the child’s

                      best interests based on (i) a change of circumstances that occurred

                      after the entry of an order restricting parental responsibilities; or

                      (ii) conduct of which the court was previously unaware that

                      seriously endangers the child. In determining whether to modify an

                      order under this subsection, the court must consider factors that

                      include, but need not be limited to, the following:

                                      (1) abuse, neglect, or abandonment of the child;

                                      (2) abusing or allowing abuse of another person that

                              had an impact upon the child;




                                                         23
                                      (3) use of drugs, alcohol, or any other substance in a

                              way that interferes with the parent’s ability to perform

                              caretaking functions with respect to the child; and

                                      (4) persistent continuing interference with the other

                              parent’s access to the child, except for actions taken with a

                              reasonable, good-faith belief that they are necessary to

                              protect the child’s safety pending adjudication of the facts

                              underlying that belief, provided that the interfering parent

                              initiates a proceeding to determine those facts as soon as

                              practicable.” Id. § 603.10(b).

¶ 48          Significantly, neither of the two requirements in section 603.10(b) was met in this case.

       First, the evidence presented was essentially that Janelle merely found the rules at issue in this

       case to be inconvenient to her. We are aware of no Illinois case that has found a change in

       circumstances related to a restriction simply because that restriction was inconvenient to one of

       the parents; indeed, the rules at issue in this case were inconvenient to Janelle from their

       inception. Accordingly, the record in this case does not support a finding that these rules could

       be modified under 603.10(b) due to a change in circumstances. Id. Second, there is nothing in the

       record to suggest that “conduct of which the court was previously unaware that seriously

       endangers the child” was present in this case. Id. Accordingly, because modifications of the

       Three-Appointment Rule, the 10-foot Rule, and the prohibition on Janelle entering onto Chris’s

       property were not proper under section 603.10(b), we hold that the circuit court erred when it

       eliminated them.




                                                        24
¶ 49          For the foregoing reasons, we hold that the circuit court (1) did not err when it denied

       Chris’s petition to modify the parenting-time allocation; (2) erred when it modified the parties’

       parenting time on holidays; and (3) erred when it eliminated the Three-Appointment Rule, the

       10-foot Rule, and the prohibition on Janelle entering onto Chris’s property.

¶ 50                                            III. CONCLUSION

¶ 51          For the foregoing reasons, the judgment of the circuit court of Rock Island County is

       affirmed in part and reversed in part.

¶ 52          Affirmed in part and reversed in part.




                                                       25
                            2022 IL App (3d) 190631


Decision Under Review:   Appeal from the Circuit Court of Rock Island County, No. 11-
                         D-376; the Hon. Kathleen Mesich, Judge, presiding.


Attorneys                Michael G. DiDomenico, of Lake Toback DiDomenico, of
for                      Chicago, for appellant.
Appellant:


Attorneys                Jennifer Olsen, of Davenport, Iowa, for appellee.
for
Appellee:




                                       26